DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

 Claim Dependence/Status
The dependence of claims 11 and 22 is incorrect as these claims are each dependent upon claims 2 and 13 respectively which are cancelled. Thus, for purposes of examination claim 11 will be examined as dependent upon claim 1 while claim 22 will be examined as dependent upon claim 12. Applicant is urged to formally correct the dependence of these claims and thus ensure their accurate status.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-12, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Independent claims 1 and 12 were amended in the amendment dated July 29, 2022 were amended to recite that the plurality of ultrasonic transducers  are arranged in a linear array to extend along a length of width of the surface of the container, this amendment necessitated the re-introduction of the prior art of Ohmori et al (US 5,379785)
The term “perimeter” is recited in claims 1, 4-12, 14-22, and 38-49. The term “perimeter” was argued in the remarks dated April 19, 2018 to include both the side walls and bottom see section C under the heading “Perimeter” on page 8. Nevertheless Fig. 10 of the present invention illustrates transducers arranged in linear arrays on the opposing side walls of the container.


    PNG
    media_image1.png
    296
    311
    media_image1.png
    Greyscale
Present Invention

In the remarks dated July 29, 2022 applicant emphasizes Figures 6-11 of the present invention (which illustrates various preferred embodiments of configurations of ultrasonic transducers) and states that when the ultrasonic transducers are arranged as illustrated in the present invention  there are several advantages such as 1) uniform etching is achieved, 2) relative ultrasonic power is within the claimed range, 3) the standard deviation of relative ultrasonic power within the working  area is within the claimed range, and 4) the working area will not have problematic “hot” or “cold” spots see pages 8-9 of the arguments. See also the original specification  [0041] – [0057] where the relationship between the transducer configurations and the uniformity of etching, relative ultrasonic power, working area, and the standard deviation of relative ultrasonic power within the working  area.  This arrangement can be compared to the arrangement of ultrasonic transducers in the prior art of Ohmori et al, Fig. 1.
New claims 38-49 further clarify the arrangement of the ultrasonic transducers and necessitated additional prior art rejections are recited below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 4-6, 9-11, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al (US 5,379,785) in view of Hembree et al (US 6, 224,713). 
See the examiner’s interpretation of the Figs 1 and 11 of Ohmori et al below.

    PNG
    media_image2.png
    550
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    433
    560
    media_image3.png
    Greyscale

 Ohmori et al teaches a cleaning apparatus (the abstract describes the entire surface of a substrate 4 is cleaned. This cleaning is interpreted as etching).

Regarding claims 1 and 42: An ultrasonic tank comprising: a container (outer tank 9); an etching solution tank (inner tank 2) comprising a working area (interpreted as any arbitrary area within the etching tank) disposed within the container; and a plurality of ultrasonic transducers (7a, 7b) see Fig. 1 above and compare it to Fig. 10 of the present invention. See also the original specification  [0041] – [0057] where the relationship between the transducer configurations and the uniformity of etching, relative ultrasonic power, working area, and the standard deviation of relative ultrasonic power within the working  area. Furthermore, the plurality of ultrasonic transducers comprises a linear array of ultrasonic transducers. Note in Figures 1 and 11, the transducers 7, 7a, and 7b of Ohmori et al are linearly arrayed. It would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with the arrangement of ultrasonic transducers that meet the claimed range of uniformity of etching, relative ultrasonic power, working area, and the standard deviation of relative ultrasonic power within the working  area so that the processing of the substrates yields the desired results.
The prior art of Ohmori et al teaches that the inner tank 2 (etching tank) is charged with a cleaning chemical (etching fluid) for example and acid or base, but does not teach the claimed chemicals. 
The prior art of Hembree et al teaches an ultrasonic transducer is provided to etch a wafer see the title and abstract. Hembree et al teaches the etchant solution used is HF and HNO3 see col. 4 lines 38-50 are recited. Ohmori et al and Hembree et al are analogous art in that both these prior art teach the use of an ultrasonic transducer to enhance the removal cleaning/etching of wafers.
The motivation to provide the suggested chemicals of Hembree et al in the apparatus of Ohmori et al is that they are known chemicals that are able to perform etching on wafers and provide a desired product result.
Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide suggested chemicals of Hembree et al in the apparatus of Ohmori et al. 

Regarding claim 4: The ultrasonic tank of claim 1, wherein the etching solution tank has a quadrilateral cross section, a bottom surface and four surfaces extending vertically from the bottom surface, wherein each of the four surfaces comprise two vertical edges and two horizontal edges and the four surfaces comprise two pairs of opposing surfaces. See Figs. 1 and 11 of Ohmori et al above.

Regarding claim 5: The ultrasonic tank of claim 4, wherein one of the plurality of ultrasonic transducers extends along the horizontal edges of one of the pairs of opposing surfaces. See Fig. 1 of Ohmori et al above.

Regarding claim 6: The ultrasonic tank of claim 5, wherein the plurality of ultrasonic transducers are continuously arranged to extend across one of the pairs of opposing surfaces. See Figs. 1 of Ohmori et al above.

Regarding claim 9:The ultrasonic tank of claim 1, further comprising a water tank wherein the etching solution tank is disposed within the water tank and the water tank is disposed within the container. See Figs. 1 and 11 of Ohmori et al above.15Atty. Docket No. SP14-207

Regarding claim 10:The ultrasonic tank of claim 1, wherein the standard deviation of ultrasonic power within the working area of less than about 0.25. In the original specification of the present invention, namely,  [0041] – [0057] the claimed standard deviation limitation is met when the transducers are arranged as preferred in the present invention. Upon comparing the arrangement of transducers of Ohmori et al with Fig. 10 of the present invention it would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with ultrasonic transducers that meet this claim so that there is uniform ultrasonic power along the tank and thus yield the desired processing of the substrates.

Regarding claim 11:The ultrasonic tank of claim 2, wherein the relative ultrasonic power at each point in the working area is in a range from about 0.8 to about 1.6. In the original specification of the present invention, namely,  [0041] – [0057] the claimed relative ultrasonic power at each point in the working area is met when the transducers are arranged as preferred in the present invention. Upon comparing the arrangement of transducers of Ohmori et al with Fig. 10 of the present invention it would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with ultrasonic transducers that meet this claim so that there is relative ultrasonic power at each point in the working area of the tank and thus yield the desired processing of the substrates.

Claims  12, 14-18, 20-22 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al (US 5,379,785) in view of Hembree et al (US 6, 224,713), as applied to claims 1, 4-6, 9-11, and 42 above, and in further view of Hooper et al (US 2013/0089701).
The teachings of Ohmori et al as modified by Hembree et al were discussed above. 

Regarding claims 12 and 48: The combination of Ohmori et al and Hembree et al fails to specifically teach that the substrate is a glass substrate.

The prior art of Hooper et al teaches that the substrate 10 is made of glass. The apparatus of Hooper et al is a glass etching system and further teaches that the etching system is capable of etching a glass substrate and semiconductor substrate. The motivation to modify resulting from the combined teachings of Ohmori et al and Hembree et al with the teachings of Hooper et al to use process a glass substrate is that the combination of etchant such as nitric acid and enhanced etching/cleaning will form a pin hole or aperture which enhances the topography of the substrate and sidewalls provided with the hole. It would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with ultrasonic transducers arranged as suggested by Ohmori that meet this claim so that there is uniform ultrasonic power along the tank and thus uniform processing of the substrates. Furthermore, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide suggested chemicals and a glass substrate Hooper et al in the apparatus of Ohmori et al.

Regarding claim 14:The glass etching system of claim 12, wherein the glass substrate comprises at least one pin hole. This is a matter of an intended use in that the apparatus of Ohmori et al is inherently capable of treating a plethora of substrates to include the claimed substrate. Note that the workpiece or substrate that the apparatus of Ohmori processes is not structurally part of the apparatus.

Regarding claim 15: The glass etching system of claim 12, wherein the etching solution tank has a quadrilateral cross section, a bottom surface and four surfaces extending vertically from the bottom surface, wherein each of the four surfaces comprise two vertical edges and two horizontal edges and the four surfaces comprise two pairs of opposing surfaces. See Figs. 1 and 11 above of Ohmori et al.

Regarding claim 16: The glass etching system of claim 15, wherein one of the plurality of ultrasonic transducers extends along the horizontal edges of one of the pairs of opposing surfaces. See Fig. 1 above of Ohmori et al.

Regarding claim 17: The glass etching system of claim 16, wherein the plurality of ultrasonic transducers is continuously arranged to extend across one of the pairs of opposing surfaces. See Fig. 1 above of Ohmori et al.16Atty. Docket No. SP14-207

Regarding claim 18: The glass etching system of claim 17, wherein the plurality of ultrasonic transducers is continuously arranged to extend across the bottom surface. See Fig. 11 of Ohmori et al above.

Regarding claim 20: The glass etching system of claim 12, further comprising a water tank wherein the etching solution tank is disposed within the water tank and the water tank is disposed within the container. See Figs. 1 and 11 of Ohmori et al above.

Regarding claim 21:The glass etching system of claim 12, wherein the standard deviation of ultrasonic power within the working area of less than about 0.25. The substrate is uniformly cleaned and capable of meeting the claimed standard deviation limitation when the transducers are arranged as preferred in the present invention. Upon comparing the arrangement of transducers of Ohmori et al with Fig. 10 of the present invention it would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with ultrasonic transducers that meet this claim so that there is uniform ultrasonic power along the tank and thus yield the desired processing of the substrates.

Regarding claim 22: The glass etching system of claim 13, wherein the relative ultrasonic power at each point in the working area is in a range from about 0.8 to about 1.6. Upon comparing the arrangement of transducers of Ohmori et al with Fig. 10 of the present invention it would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with ultrasonic transducers that meet this claim so that there is uniform ultrasonic power along the tank and thus yield the desired processing of the substrates.

Claims 7, 8, 19, 38-41, 43-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al (US 5,379,785) in view of Hembree et al (US 6, 224,713) as applied to claims 1, 4-6, 9-11, and 42 above, and in further view of Yin et al (8,327,861). 

The teachings of Ohmori et al and Hembree et al were discussed above See marked up copy of these Figures is provided above. Note Fig. 1 of Ohmori et al teaches ultrasonic transducers located on the both pairs of the opposing surfaces while Fig. 11 teaches ultrasonic transducers located along the bottom surface.

Ohmori et al does not explicitly teach the ultrasonic transducers are located using both teachings from Fig. 1 (at least one of the opposing surfaces) and Fig. 11.

Regarding claims 7, 8, 19, 38, 39: The combination of Ohmori et al and Hembree et al fails to teach the arrangement of transducers located on the bottom surface and the side walls.
The prior art of Yin et al teaches megasonic transducers 204, 210 arranged on both the bottom surface and opposing side walls of a container (tank 202), see Fig. 2A of Yin et al.  Note megasonic and ultrasonic transducers are analogous in that they each provide sonic energy at a particular energy frequency in order to provide waves to enhance the process of the substrate. According to the description of Fig. 2A in Yin et al  see the paragraph that joins cols. 4 and 5 the arrangement of providing linear arrays of transducers on the side walls and bottom surfaces of the container ensures the transducers to be optimally oriented in order to generate energy to the substrate from a plurality of directions and enhance the removal of the desired films/ particulates, etc. See also the original specification  [0041] – [0057]  of the present invention where the relationship between the transducer configurations and the uniformity of etching, relative ultrasonic power, working area, and the standard deviation of relative ultrasonic power within the working  area. Thus, it would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with the arrangement of ultrasonic transducers provides ultrasonic transducers at one of the pairs of opposing surfaces and to extend along the bottom surface as suggested by Yin et al that meet the claimed range of uniformity of etching, relative ultrasonic power, working area, and the standard deviation of relative ultrasonic power within the working  area so that the processing of the substrates yields the desired results.
Regarding claim 40, 41, and 43-47, and 49:  Barring a showing of criticality the specific spaced configuration of the plurality of transducers to include the % of the height and/or width along the side surfaces and the bottom surface of the container is a matter of optimization which could be determined without undue experimentation. Furthermore, it is within a reasonable expectation of success that the arrangement of transducers such Fig. 7 of the present invention results in the desired process results. Recall the arrangement of transducers as suggested in the prior art of Yin et al. According to the description of Fig. 2A in Yin et al  see the paragraph that joins cols. 4 and 5 the arrangement of providing linear arrays of transducers on the side walls and bottom surfaces of the container are adjustable and such adjustment ensures the transducers to be optimally oriented in order to generate energy to the substrate from a plurality of directions and enhance the removal of the desired films/ particulates, etc. See also the original specification  [0041] – [0057]  of the present invention where the relationship between the transducer configurations and the uniformity of etching, relative ultrasonic power, working area, and the standard deviation of relative ultrasonic power within the working  area. Thus, it would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank(container) with the arrangement of ultrasonic transducers provides ultrasonic transducers at one of the pairs of opposing surfaces and to extend along the bottom surface of the combined teachings of Ohmori et al and Hembree et al as suggested by Yin et al that meet the claimed range of uniformity of etching, relative ultrasonic power, working area, and the standard deviation of relative ultrasonic power within the working  area so that the processing of the substrates yields the desired results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steger (US 7,648,582) teaches ultrasonic agitation used to clean a substrate, see the Figure where the ultrasonic transducers 40 are illustrated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716